Citation Nr: 0331887	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from May 1972 
until August 1974.  He died on July [redacted], 2000.  The appellant 
is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from November 2000 
rating decisions of the Regional Office (RO) in Philadelphia, 
Pennsylvania that denied a total rating based on 
unemployability due to service-connected disability for 
purposes of accrued benefits, and service connection for the 
cause of the veteran's death, respectively.  The appellant 
expressed dissatisfaction with these rating determinations in 
a notice of disagreement received in December 2000, and has 
perfected a timely appeal to the Board.

The appellant was afforded a personal hearing in September 
2002 before the undersigned Member of the Board sitting at 
Los Angeles, California; the transcript of which is of 
record.  


REMAND

As noted previously, the veteran died on July [redacted], 2000.  The 
immediate cause of death recorded on the death certificate 
was brain cancer.  The record reflects that prior to his 
demise, the veteran was service-connected residuals of left 
humerus fracture, postoperative, with resection of the radial 
head and traumatic arthritis, rated 40 percent disabling; 
left ulnar neuropathy, rated 20 percent disabling; and carpal 
tunnel syndrome of the right upper extremity, rated 10 
percent disabling.  A combined disability evaluation of 60 
percent was in effect for service-connected disability.  

The appellant contends that the veteran was totally disabled 
and unable to secure or maintain any gainful employment due 
to service-connected disability prior to his death, and that 
there is clinical support in the record for this contention.  
She avers that service connection for the cause of death 
should be granted because the cancer which led to the 
veteran's death was in all likelihood related to his exposure 
to Agent Orange or ionizing radiation as the result of his 
duties in service.

Initially, the Board points out subsequent to the appellant's 
personal hearing in September 2002, additional medical 
evidence, consisting of a private clinical opinion dated in 
November 2002 from Isaac Reger, M.D was submitted.  The Board 
points out that during the course of this appeal, the 
regulation authorizing the Board to adjudicate claims where 
new evidence has been obtained, but the appellant has not 
waived initial consideration of the additional evidence by 
first-tier adjudicators, was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (Fed. Cir. 2003).  A waiver is not documented with 
respect to the new evidence which has been received in the 
instant case.  In view of such, and to avoid any prejudice to 
the veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), 
the matters on appeal must be returned to the RO for 
consideration of the claims in light of all additional 
evidence added to the record since the statement of case 
dated in March 2002.

As to the claim for service connection for the cause of 
death, the record contains clinical records from Kaiser 
Permanente dated in November 1998 that the veteran was 
admitted earlier than month with a diagnosis of right frontal 
brain tumor.  It is shown, however, that there are no prior 
medical records showing treatment for any symptoms leading to 
that diagnosis, nor is the terminal clinical report of 
record.  Thus, the appellant should be requested to identify 
any other provider(s) who treated her husband throughout the 
years after service for symptomatology culminating in the 
diagnosis brain tumor of other related disability.  The 
terminal hospital report or medical record should be 
requested and associated with the claims folder.  The record 
also reflects that the veteran was hospitalized at the VA in 
1978 and October 1979, and that he received some VA 
outpatient treatment between 1982 and 1983.  In this regard, 
the Board is of the opinion that any and all VA clinical 
records dating from November 1979 should be retrieved.  The 
RO should also contact the Social Security Administration 
(SSA) and request copies of any SSA disability determination 
and of the medical records reviewed by the SSA in the 
adjudication of veteran's disability benefits claim, if any.  
The claims folder should also be referred to a cancer 
specialist to obtain a medical opinion as to whether a 
service-connected disability, or any incident of service was 
implicated in the veteran's death.

The Board notes that of record is a letter dated in May 2001 
from the Defense Threat Reduction Agency containing a brief 
finding made as to the veteran's exposure to ionizing 
radiation.  However, no supporting documentation accompanies 
the correspondence as indicated on the letter.  The RO should 
secure such information.

Additionally, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) is for 
application in the instant case.  The Board notes, however, 
that the appellant has not been advised of what the evidence 
has to show for a favorable determination in her case, or 
what evidence had been received in support of the claim to 
date, and has not properly been of the allocation of the 
burden of producing evidence; that is, which evidence VA will 
obtain and which evidence the veteran must provide in support 
of her claim.  See Quartuccio v. Principi, 16 Vets. App. 183 
(2002).  See Quartuccio v. Principi, 16 Vets. App. 183 
(2002).  The RO should thus provide the appellant with the 
appropriate notice under the VCAA.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Defense 
Threat Reduction Agency and request 
documentation relating to the veteran's 
exposure to ionizing radiation.

2.  The RO should send the appellant 
and her representative a letter 
explaining the VCAA, to include the 
duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if 
any, information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant and her representative of 
which portion of the evidence is to be 
provided by the claimant and which 
part, if any, the RO will attempt to 
obtain on her behalf.

3.  The appellant should be contacted 
and asked to furnish the names and 
addresses of any and all physicians or 
medical providers, including Kaiser 
Permanente, who treated the veteran for 
symptoms leading to brain tumor since 
his discharge from active duty.  Such 
records should be requested from each 
provider the appellant identifies, if 
not already of record.

4.  The appellant should be requested 
to furnish the name and address of the 
terminal care provider(s).  These 
records should be secured and 
associated with the record.

5.  Any and all of the veteran's VA 
outpatient clinical records dating from 
November 1979 should be requested and 
associated with the claims folder.

6.  The RO should contact the SSA and 
request copies of any SSA disability 
determination and of the medical records 
reviewed in the adjudication of the 
veteran's disability benefits claim, if 
any.

7.  After receipt of any additional 
evidence, the veteran's claims folder 
should be referred to a board-certified 
oncologist or other appropriate 
specialist for the purpose of 
determining whether any of the 
veteran's service-connected 
disabilities was implicated in his 
death, and to what extent, if any.  The 
physician should state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
that any of the veteran's service-
connected disorders singly or jointly 
with some other condition was the 
immediate or underlying cause of death, 
or was etiologically related to death.  
If not, he or she should state whether 
it is at least as likely as not (that 
is, a probability of 50 percent or 
better) that a service-connected 
disability(ies) contributed 
substantially or materially to death, 
combined with other disability which 
led to death, or aided on lent 
assistance to the cause of death.  

The physician should also state the 
approximate onset of the disability 
leading to death, and whether or not 
there was a causal connection between the 
veteran's death and any incident of 
service, to include exposure to Agent 
Orange or ionizing radiation (if 
applicable) which contributed 
substantially or materially, combined to 
cause death, or aided on lent assistance 
to death.  The physician must provide a 
full rationale for all opinions given.  
The opinion should be based on a review 
of the historical medical records and 
established medical principles.  

The claims file and a copy of this remand 
must be made available to and be reviewed 
by the physicians in connection with 
their opinions.

8.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 development and 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Any other 
development deemed indicated by the RO 
should also be accomplished.

9.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim of entitlement to a 
total rating based on unemployability due 
to service-connected disability for 
purposes of accrued benefits, as well as 
service connection for the cause of the 
veteran's death based on all the evidence 
of record and all governing legal 
authority, including the VCAA.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  Thereafter, the claim should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




